          Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

PATRICIA BLACK, ASHLEY PLATT, :
SHAWN DANIELSON                 :
     (Plaintiffs)               :                              CIVIL ACTION NO.
                                :                              3:18-cv-02101 (JAM)
v.                              :
                                :
NEW ENGLAND COMPUTER            :                              MARCH 12, 2020
SERVICES, INC. and CHRIS ANATRA :
     (Defendants)               :

                             DEFENDANT’S MOTION IN LIMINE

        Pursuant to Fed. R. Civ. P. 37, the Defendants New England Computer Services, Inc.

(“NECS”) and Chris Anatra (“Anatra”), collectively referred to herein as “Defendants”, respectfully

move to exclude evidence at the upcoming trial of the claims set forth in the Amended Complaint

(Doc. 17) filed by the Plaintiffs, Patricia Black (“Black”), Ashley Platt (“Platt”), and Shawn

Danielson (“Danielson”), collectively referred to herein as “Plaintiffs”, on the basis that said

evidence was not disclosed as required under F.R.C.P. 26(a) and the Initial Discovery Protocols.

This evidence consists of sound recordings of alleged conversations between Anatra and Danielson

concerning the allegations in the Plaintiffs’ Complaint.


   I.      LEGAL STANDARD:

        Pursuant to F.R.C.P. 37(c)(1), “[i]f a party fails to provide information or identify a witness

as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” See Design Strategy, Inc. v. Davis, 469 F.3d 284, 296-98 (2d Cir. 2006)(Affirming

preclusion of lost profits damages which were omitted from disclosure of damages under F.R.C.P.

26).

        While F.R.C.P. 26 generally governs the parties’ obligation to make initial disclosures,
            Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 2 of 6




the local rules of this Court require that in applicable employment cases alleging adverse action,

parties are to utilize the Initial Discovery Protocols (“IDP”), which do not preclude or modify the

rights of any party for discovery as provided by the Federal Rules of Civil Procedure, but are

intended to supersede the parties’ obligations under to F.R.C.P. 26(a)(l). Thus, the failure to

comply with the production obligations set forth in the IDP constitutes a failure to disclose under

F.R.C.P. 26.

          The IDP, Part II(1)(b) provides that “the terms ‘document’ and ‘documents’ are defined

to be synonymous in meaning and equal in scope to the terms ‘documents’ and ‘electronically

stored information’ as used in F.R.C.P. 34(a).” Under F.C.R.P. 34(a)(1)(A), the terms

“documents” and “electronically stored information” includes writings, drawings, graphs,

charges, photographs, sound recordings, images and other data or data compilations. (Emphasis

added.) As such, the Plaintiffs had an obligation under the IDP to produce all documents,

including any sound recordings, containing, inter alia, all communications concerning the factual

allegations or claims at issue in this lawsuit between the Plaintiffs and the Defendants as well as

any other documents, including sound recordings, upon with the Plaintiffs rely to support their

claims. Despite this obligation, no sound recordings were produced to the Defendants with

Plaintiffs initial disclosures.


    II.      FACTUAL BACKGROUND

          Plaintiffs commence this action by way of Complaint filed on December 21, 2018.

Pursuant to F.R.C.P. 26(f), the parties conducted a planning meeting and submitted the Joint

Report of Rule 26(f) Planning Meeting (Doc. 16) on February 28, 2019. The parties agreed that

the initial disclosures would be made on or around March 25, 2019 and that all discovery would




                                                   2
            Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 3 of 6




be completed by November 22, 2019, and on March 11, 2019 the Court approved and entered the

General Scheduling Order (Doc. 20). On October 24, 2019, the court granted a joint motion to

modify the Scheduling Order and extended the time to complete discovery to January 1, 2020.

(Doc. 30).

          The Defendants received the initial disclosures of the Plaintiffs pursuant to the IDP on or

around March 25, 2019. There were no copies of sound recordings provided to the Defendants

therewith. On December 13, 2019, counsel for the Plaintiffs deposed Anatra; during Antra’s

deposition, said counsel produced sound recordings and played excerpts allegedly containing

communications between Anatra and Danielson concerning the factual allegations and claims at

issue in this action. Counsel for the Defendants notified the Plaintiffs’ attorney that he had not

received any sound recordings as a part of the parties’ initial disclosures or subsequent discovery

production. Counsel for the Plaintiffs assured the Defendants that copies of the sound recordings

would be provided, however, as of the date of this motion, the Plaintiffs have failed to produce

copies of any sound recordings to the Defendants. The deadline to complete discovery passed on

January 1, 2020.


   III.      ARGUMENT

          In light of the clear failure to produce copies of any “sound recordings” pursuant to the

obligations set forth in F.R.C.P. 26 and the Initial Discovery Protocols, the Plaintiffs should be

precluded from introducing any such sound recordings as evidence at the upcoming trial in this

matter.

          In Patterson v. Balsamico, 440 F.3d 104 (2d Cir. 2006), the appellate court set forth the

factors to consider when examining a trial court’s decision to preclude evidence: (1) the party’s




                                                      3
           Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 4 of 6




explanation for the failure to comply with the disclosure requirement; (2) the importance of the

precluded evidence or testimony of a precluded witness; (3) the prejudice suffered by the

opposing party in having to prepare to meet the new testimony; and (4) the possibility of a

continuance. See also Principal National Life Insurance Company v. Coassin, Docket No. 3:13-

cv-1520 (JBA), 2015 WL 8512650, *1-2 (D.Conn., Dec. 11, 2015)

         In the present case, the Plaintiffs have not provided any reason why the sound recordings

were not produced to the Defendant’s with the initial disclosures, with the subsequent discovery

responses, or after a request by the attorney for the Defendants. Furthermore, as discovery in this

matter is complete, the Defendants have suffered serious prejudice because they did not have an

opportunity to listen to the sound recordings in their entirety, to authenticate the recordings, to

question the Plaintiffs about the sound recordings during depositions, or to prepare any type of

response thereto. Having only heard the various excerpts played at Anatra’s deposition, the

Defendants will not be able to properly cross-examine any witnesses who created and/or

participated in conversations on the recordings as to the full context of the communications

contained therein.

   IV.      CONCLUSION

         In light of the foregoing, and the undisputed failure by the Plaintiffs to disclose

discoverable information pursuant to F.R.C.P. 26 and in accordance with the Initial Discovery

Protocols, the Plaintiffs should be precluded from entering any sound recordings of alleged

conversations between Anatra and any of the Plaintiffs.




                                                    4
Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 5 of 6




                           Respectfully submitted by,

                           DEFENDANTS,
                           NEW ENGLAND COMPUTER SERVICES, INC.,
                           and CHRIS ANATRA


                           By: /s/ Carolyn A. Young
                             Paul Tagatac (ct08548)
                             Carolyn A. Young (ct29781)
                             Michelson, Kane, Royster & Barger, P.C.
                             Ten Columbus Boulevard
                             Hartford, CT 06106
                             Tel: (860)522-1243
                             Fax: (860)548-0194
                             ptagatac@mkrb.com
                             cyoung@mkrb.com




                                5
           Case 3:18-cv-02101-JAM Document 61 Filed 03/12/20 Page 6 of 6




                                       CERTIFICATION

       I hereby certify that on March 12, 2020, the foregoing Motion was electronically filed with

the Clerk of the Court using the CM/EFC system. Notice of this filing will be sent by e-mail to all

parties by operation of the Court's electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the Court's CM/ECF system. A copy of same also was emailed to counsel of record as

follows:

       Deborah L. McKenna (ct17326)
       Michael T. Petela, Jr.
       Hayber, McKenna & Dinsmore, LLC
       900 Chapel Street, 11th Floor
       New Haven, CT 06510
       Tel: 860-522-8888
       Fax: 860-218-9555
       Email: dmckenna@haberlawfirm.com
              mpetela@haberlawfirm.com

       Thomas J. Durkin
       The Hayber Law Firm, LLC
       750 Main Street, Suite 904
       Hartford, CT 06103
       Tel: 860-522-8888
       Email: tdurkin@haberlawfirm.com


                       /s/ Carolyn A. Young
                      Carolyn A. Young




                                                   6
